Citation Nr: 0422018	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for retinopathy.

3.  Entitlement to service connection for a circulatory 
disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1970.

These matters come to the Board of Veteran's Appeals (Board) 
on appeal from an October 2002 RO decision that denied the 
veteran's claims for service connection for peripheral 
neuropathy, retinopathy, and a circulatory disorder.

In February 2004, the veteran was scheduled for a RO hearing.  
He indicated that he was unable to present at the scheduled 
time.  As such, the hearing was rescheduled for May 2004.  
The veteran failed to report for this hearing.  He has not 
provided a reason for his absence or requested that the 
hearing be rescheduled.  As such, the veteran's request is 
deemed withdrawn.  

For the reason expressed below, the appeal is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.


REMAND

A supplemental statement of the case (SSOC) on the issues 
currently on appeal was last issued in November 2002.  Since 
that time, and prior to the RO's June 24, 2004 notification 
that the appeal was being certified to the Board, additional 
evidence was associated with the claims file, to include 
numerous VA records, many of which establish that the veteran 
has the disabilities at issue.  (It is noted that the basis 
for the October 2002 RO decision was, in part, that the 
veteran did not have current peripheral neuropathy, 
retinopathy or a circulatory disorder.)  Hence, the newly 
submitted evidence is relevant. Under these circumstances, a 
remand is required for RO consideration of the evidence and 
preparation of an SSOC reflecting such consideration.  See 38 
C.F.R. § 19.31 (2003).  

Additional development of the claim also appears warranted.  
The claims file reflects that the veteran has received 
medical treatment from the Dorn VA Medical Center (VAMC) in 
Columbia, South Carolina, and from the Florence VA Primary 
Care Clinic in Florence, South Carolina.  Updated records 
from these facilities could also obtain findings pertinent to 
the claims currently on appeal.  The Board also emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding records from each facility, 
following the procedures for obtaining records from Federal 
facilities set forth in 38 C.F.R. § 3.159 (2003).  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103 (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO should also request 
that the veteran provide all evidence in his possession.  
After providing the required notice, the RO should obtain any 
additional evidence for which he provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The development actions identified herein are consistent with 
the duties imposed by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159.   However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for medical evaluation and opinion, if 
appropriate) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Dorn 
VAMC and from the Florence VA Primary 
Care Clinic all outstanding records of 
medical evaluation and/or treatment from 
July 2003 to the present, and from June 
2001 to the present, respectively.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence that has 
not been requested or received.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period)

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence 
(particularly, all that added to the 
record since November 2002) and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the SSOC that the RO 
furnishes to the veteran and his 
representative must include clear reasons 
and bases for all determinations, and the 
RO should afford them the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


